Citation Nr: 1513184	
Decision Date: 03/27/15    Archive Date: 04/03/15

DOCKET NO.  11-33 013	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for leukemia, status post bone marrow transplant.

2.  Entitlement to total disability rating due to individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran, wife, and friend



ATTORNEY FOR THE BOARD

D. M. Donahue Boushehri, Counsel 


INTRODUCTION

The Veteran had active military service from June 1982 to September 1985.

This appeal to the Board of Veterans' Appeals (Board/BVA) is from August 2011 and January 2012 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO).

In December 2011, the RO determined that new and material evidence had been presented to reopen the Veteran's claim of service connection for leukemia. Despite the determination reached by the RO, the Board, in the first instance, must rule on the matter of reopening the claim. The Board has a jurisdictional responsibility to consider whether it is proper for this claim to be reopened, based on the submission of both new and material evidence. See Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).

The Veteran, his wife, and his friend testified at a hearing at the RO in January 2015 before the undersigned Veterans Law Judge of the Board (videoconference hearing).  A transcript of the hearing is of record.  During the hearing the undersigned VLJ set forth the issue to be discussed, focused on the elements necessary to substantiate the claim, and sought to identify any further evidence that was needed to help substantiate the claim.  Those actions satisfied the presiding VLJ's duties to explain fully the issue and suggest the submission of evidence that may have been overlooked and that might be potentially advantageous to the claimant's position.  See Bryant v. Shinseki, 23 Vet. App. 488, 492 (2010) (holding that the requirements of 38 C.F.R. § 3.103(c)(2) apply to a hearing before the Board).


FINDINGS OF FACT

1.  A claim of entitlement to service connection for leukemia was last denied in an unappealed December 2009 RO decision.

2.  The evidence added to the record with regard to a claim of entitlement to service connection for leukemia since the December RO decision is cumulative or redundant, does not cure a prior evidentiary defect and does not raise a reasonable possibility of substantiating the claim.

CONCLUSIONS OF LAW

1.  The December 2009 RO decision denying entitlement to service connection for leukemia is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.104, 20.1103 (2014).

2.  New and material evidence to reopen the claim for service connection for leukemia has not been received.  38 U.S.C.A. §§ 5108, 7104; 38 C.F.R. §§ 3.156(a), 3.159 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).

VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.  February and September 2011 letters satisfied the duty to notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The letters also notified the Veteran of regulations pertinent to the establishment of an effective date and of the disability rating.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The Board notes that the February 2011 letter addressed the need for new and material evidence to reopen the previously denied claim for service connection for leukemia.  It identified the basis for the prior final denial and informed the Veteran of the information and evidence necessary to substantiate the claim, affording the Veteran a full and fair opportunity to participate in the adjudication of the claim.  See Kent v. Nicholson, 20 Vet. App. 1 (2006).

For all claims decided herein, the Board notes that the Veteran's service treatment records and all identified VA and private treatment records have been added to the claims file.  

There is no indication in the record that any additional evidence, relevant to the issues decided, is available and not part of the claims file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009).

II.  New and Material Evidence Law and Regulations

In general, VA rating decisions from which an appeal is not perfected in a timely manner become final.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  A prior final denial on one theory of entitlement is considered a final denial on all theories of entitlement.  Bingham v. Nicholson, 421 F.3d 1346, 1349 (2005).  That is, while there may be multiple theories or means of establishing entitlement to a benefit for a disability, if the theories all pertain to the same benefit for the same disability, they constitute a single claim.  Roebuck v. Nicholson, 20 Vet. App. 307, 313 (2006).  As such, new and material evidence is still necessary to reopen a claim for the same benefit asserted under a different theory.  Id.  

Pursuant to 38 U.S.C.A. § 5108, a finally disallowed claim may be reopened when new and material evidence is presented or secured with respect to that claim.

However, VA may reopen and review a claim that has been previously denied if new and material evidence is submitted by or on behalf of an appellant.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).

New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a).

In determining whether evidence is 'new and material,' the Board must presume the credibility of the evidence in question.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held, however, that evidence that is merely cumulative of other evidence in the record cannot be new and material even if that evidence had not been previously presented to the Board.  Anglin v. West, 203 F.3d 1343 (2000).  The Board, in the first instance, must rule on the matter of reopening a claim.  The Board has a responsibility to consider whether it is proper for a claim to be reopened.  Jackson v. Principi, 265 F.3d 1366 at 1369 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).

In this regard, in the case of Shade v. Shinseki, 24 Vet. App. 110 (2010), the United States Court of Appeals for Veterans Claims (Court) clarified that the phrase 'raises a reasonable possibility of substantiating the claim' is meant to create a low threshold that enables, rather than precludes, reopening.  Specifically, the Court stated that reopening is required when the newly submitted evidence, combined with VA assistance and considered with the other evidence of record, raises a reasonable possibility of substantiating the claim.  Id.

In a December 2009 rating decision, the RO denied service connection for leukemia finding that there was no evidence suggesting a relationship between the Veteran's leukemia and his active service.  The RO notified the Veteran of its decision and his appellate rights with regard thereto, but the Veteran did not file a notice of disagreement with the decision.  Therefore, the December 2009 decision is final.  See 38 C.F.R. §§ 3.104, 20.1103.

The evidence before VA at the time of the December 2009 decision consisted of service treatment records, private and VA treatment records, Social Security Administration disability records, and statements, including testimony, from the Veteran.

The evidence received since the December 2009 decision includes additional post-service VA and private treatment records, and statements from the Veteran.  Some of the additionally received evidence is 'new' in the sense that these documents were not previously before agency decision makers.  However, none of the evidence is 'material' for purposes of reopening the claim for service connection for leukemia.  The evidence added to the record does not include any indication that the Veteran has a current leukemia disorder due to service or service-connected disability, which was the basis for the prior determination.  The Veteran's hearing testimony is to the effect that his current leukemia residuals are related to inservice radiation exposure. These arguments are duplicative.  

The Veteran also argues that medication taken for service-connected sinusitis may have played a role in his leukemia.  He  had not asserted this theory of entitlement at the time of the December 2009 denial. However, new and material evidence is still necessary to reopen a claim for the same benefit asserted under a different theory of entitlement, so the mere fact that he alleges different theories of entitlement from those previously alleged does not obviate the need to have new and material evidence to reopen the claim. See Bingham v. Nicholson, 421 F.3d 1346, 1348-49 (Fed. Cir. 2005) (denial of a claim by the Board is a decision as to all potential theories of entitlement, not just those considered and rejected); Roebuck v. Nicholson, 20 Vet. App. 307, 313 (2006) (although there may be multiple theories or means of establishing entitlement to a benefit for a disability, if the theories all pertain to the same benefit for the same disability, they constitute the same claim); see also Robinson v. Shinseki, 557 F.3d 1355, 1361 (Fed. Cir. 2009) (wherein the Federal Circuit Court held, among other things, that separate theories in support of a claim for benefits for a particular disability does not equate to separate claims for benefits for that disability, so in turn does not obviate the need for there to be new and material evidence to reopen the claim). Supportive evidence of a link between treatment for a service-connected disability and leukemia has not been submitted. 

Therefore, reopening of the previous denial of service connection for leukemia is not warranted.


ORDER

New and material evidence has not been received to reopen a claim of entitlement to service connection for leukemia, status post bone marrow transplant; the appeal is denied.

REMAND

In this case, the Veteran asserts that he is unemployable due to his service-connected bronchitis and sinusitis disabilities.  VA examinations dated in April 2011, May 2011, October 2011, April 2012, February 2013, March 2013, and February 2014 determined that the Veteran's service-connected disabilities either had no impact on his occupational functioning or did not cause unemployability.

A March 2013 VA examiner determined that the Veteran would less likely be able to perform physical work due to his shortness of breath with exertion; however, he as likely as not would be able to perform sedentary work relative to his service-connected conditions based on his ability to report to multiple VA appointments and perform light housework at home.

The Veteran was assigned an increased rating for his bronchitis due to increased symptomatology found during a February 2014 VA examination.  At that time, the Veteran reported an increase in breathlessness despite the regular use of four times daily duonebs as well as inhaled bronchodilator delivered via metered dose inhaler.  He also reported feeling more winded with most physical activity to include stairs and longer walks.  The Veteran claimed he cannot work due to the need to complete inhaled nebulizer treatment four times daily (no reasonable accommodations provided.)  The examiner determined that the Veteran is able to perform all activities of daily living and all sedentary work tasks, but failed to give a rationale for this opinion.  

In a January 2015 letter, the Veteran's treating physician stated that the Veteran has restrictive pulmonary physiology with an impaired diffusion capacity.  Despite maximal therapy with multiple treatment strategies, his service-connected conditions prevent him from obtaining and maintaining gainful employment.  These conditions are permanent in nature with no likelihood of improvement.  This examiner also failed to give a rationale for his opinion. 

The Board finds another VA examination is necessary in order to obtain a detailed rationale to support the medical opinion, to include specific facts, evidence, and medical principles relied upon to support the medical opinion.  38 C.F.R. § 4.2 (noting that if the examination report does not contain sufficient detail, it is incumbent upon the rating board to return the report as inadequate for evaluation purposes); see also Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007) (finding that when the VA undertakes to either provide an examination or to obtain an opinion, it must ensure that the examination or opinion is adequate).

Accordingly, the case is REMANDED for the following action:

1.   The AOJ should send to the Veteran and his representative a letter requesting that the Veteran furnish any additional information and/or evidence pertinent to the claim for a TDIU. 

2.  If the Veteran responds, the AOJ should assist him in obtaining any additional evidence identified, following the current procedures set forth in 38 C.F.R. § 3.159.  All records/responses received should be associated with the claims file.  If any records sought are not obtained, the AOJ should notify the Veteran and his representative of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

3.  The AOJ should schedule the Veteran for a VA general medical examination.  The claims file, access to virtual records, and a copy of this remand are to be made available for the examiner to review.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner should indicate both the Veteran's subjective symptoms and the objective symptoms noted during the examination.  The examiner must elicit from the Veteran and record for clinical purposes a full work and educational history.

Based on the clinical examination, a review of the evidence of record, and with consideration of the Veteran's statements, the examiner must provide an opinion as to whether the Veteran's service-connected disabilities preclude him from securing and following substantially gainful employment consistent with his education and occupational experience.  This opinion must be provided without consideration of his nonservice-connected disabilities, or age.

4.  After completing all indicated development, the AOJ should readjudicate the claim of entitlement to TDIU in light of all the evidence of record.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished with a Supplemental Statement of the Case and afforded a reasonable opportunity for response.  Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


